UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                              No. 99-20834
                            Summary Calendar


                           RICHARD J ROBERTS,

                                                    Plaintiff-Appellant,


                                    v.



                          RODNEY SLATER,
            Secretary of Department of Transportation,

                                                        Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                          (H-97-CV-2149)
                             March 30, 2000


Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

      Richard Roberts, plaintiff-appellant, appeals the decision of

the   district   court   granting   a    portion   of   defendant-appellee

Department of Transportation’s (DOT) motion for summary judgment.

Robert was discharged by DOT because he was considered absent from

work without authorization (AWOL) for approximately 6 months.           He

      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
appealed his removal to the Merit Systems Protection Board (MSPB)

which affirmed the removal action.          Roberts then appealed the

MSPB’s   decision   to   the   district   court   alleging   that   he   was

discharged in retaliation for filing EEOC charges in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq., and in retaliation for filing a workers’ compensation claim

under the Federal Employees Compensation Act (FECA), 5 U.S.C. §

8101 et seq..

     The district court granted DOT’s motion for summary judgment

in part, as the court concluded that Roberts was AWOL and was not

discharged in retaliation for filing EEOC charges or a FECA claim.

The district court also denied part of DOT’s motion for summary

judgment.   The court dismissed two of Roberts’s EEOC charges for

lack of jurisdiction because there was no final agency decision on

these charges, rejecting DOT’s argument Roberts consolidated all of

his EEOC charges by amending his complaint to include a copy of the

administrative judge’s rulings in his favor on two EEOC charges.

     We have reviewed the record and the parties’ briefs and find

no reversible error.     We AFFIRM for essentially the reasons stated

by the district court in its memorandum and order.




                                    2